[ccoh2018q2exhibit102001.jpg]
EXHIBIT 10.2 First Amendment to Credit Agreement, dated as of June 29, 2018.
Execution Version INCREMENTAL AMENDMENT NO. 1 This amendment (this “Incremental
Amendment”), dated as of June 29, 2018 is entered into among CLEAR CHANNEL
OUTDOOR, INC., a Delaware corporation (the “Parent Borrower”), the Subsidiary
Borrowers identified as “Borrowers” on the signature pages hereto (the
“Subsidiary Borrow- ers” and, together with the Parent Borrower, the
“Borrowers”), the Revolving Commitment Increase Lenders (as defined below)
signatory hereto and DEUTSCHE BANK AG NEW YORK BRANCH, in its capacity as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), and in its capacity as L/C Issuer and Swing Line Lender and amends that
certain Credit Agreement dated as of June 1, 2018 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agree- ment”) entered into
among the Borrowers, the institutions from time to time party thereto as Lenders
(the “Lenders”), the Administrative Agent, L/C Issuer and the other agents and
arrangers named therein. Cap- italized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement.
W I T N E S S E T H: WHEREAS, Section 2.14 of the Credit Agreement provides that
Parent Borrower may from time to time request one or more increases in the
amount of the Revolving Credit Commitments, subject to the terms and conditions
set forth therein; and WHEREAS, each Person identified on Schedule 1 hereto
(each, an “Revolving Commit- ment Increase Lender”, and collectively, the
“Revolving Commitment Increase Lenders”) has agreed (on a several and not a
joint basis), subject to the terms and conditions set forth herein and in the
Credit Agreement, to provide a Revolving Commitment Increase in the amount set
forth opposite such Revolv- ing Commitment Increase Lender’s name on Schedule 1
hereto (and the total amount of Revolving Com- mitment Increases made pursuant
to this Incremental Amendment shall be $50,000,000). NOW, THEREFORE, in
consideration of the premises and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties hereto
hereby agree as follows: Section 1. Incremental Amendment This Incremental
Amendment is an Incremental Amendment referred to in Section 2.14(b) of the
Credit Agreement, and Borrowers and each Revolving Commitment Increase Lender
hereby agree that, subject to the satisfaction of the conditions in Section 2
hereof, on the First Incremental Facility Closing Date (as defined below), the
Revolving Commitment Increase of such Revolving Commitment Increase Lender shall
become effective and the Revolving Credit Commitments shall be deemed increased
by the amount of the Revolving Commitment Increases of such Revolving Commitment
Increase Lenders. Pur- suant to Section 2.14(b), the Revolving Commitment
Increase of each Revolving Commitment Increase Lender shall be on the same terms
and treated the same as the existing Revolving Credit Facility and shall be
considered part of the existing Revolving Credit Facility. After giving effect
to such Revolving Com- mitment Increases, the Revolving Credit Commitment of
each Revolving Credit Lender shall be as set forth on Schedule 2 hereto (and
such Schedule 2 shall supersede Schedule 2.01 to the Credit Agreement). For the
avoidance of doubt, each Revolving Commitment Increase Lender will automatically
become an additional L/C Issuer for the amount of such Revolving Commitment
Increase Lender’s Revolving Credit Commitments, in accordance with Section
2.03(l)(i) of the Credit Agreement, it being understood that each of Barclays
Bank PLC and Morgan Stanley Senior Funding, Inc. shall have no obligation to
issue any commercial letters of credit. Subject to the satisfaction of the
conditions set forth in Section 2 of this



--------------------------------------------------------------------------------



 
[ccoh2018q2exhibit102002.jpg]
Incremental Amendment, the closing date with respect to the Revolving Commitment
Increases contem- plated by this Incremental Amendment shall be June 29, 2018
(the “First Incremental Facility Closing Date”). Section 2. Conditions Precedent
to the Effectiveness of this Incremental Amendment This Incremental Amendment
shall become effective as of the date when, and only when, the following
conditions precedent have been satisfied: (a) The Administrative Agent shall
have received counterparts of this Incremental Amend- ment duly executed by (1)
the Borrowers, (2) the Administrative Agent, and (3) the Revolving Commitment
Increase Lenders. (b) After giving effect to such Revolving Commitment
Increases, (i) the conditions of Sec- tions 4.02(a) and (b) of the Credit
Agreement shall be satisfied (it being understood that all refer- ences to “the
date of such Credit Extension” or similar language in such Section 4.02 shall be
deemed to refer to the Revolving Commitment Increases made on the First
Incremental Facility Closing Date) and (ii) the Administrative Agent shall have
received a certificate signed on behalf of the Parent Borrower by a Responsible
Officer of the Parent Borrower stating that the condi- tions of Section 4.02(a)
and (b) of the Credit Agreement have been satisfied. (c) The representations and
warranties set forth in Section 3 of this Incremental Amendment shall be true
and correct in all respects on the First Incremental Facility Closing Date. (d)
Each Revolving Commitment Increase Lender party hereto shall have received a
non- refundable amendment fee equal to 0.25% multiplied by the amount of each
such Revolving Commitment Increase Lender’s Revolving Commitment Increase, set
forth on Schedule 1 hereto. (e) The Administrative Agent shall have received
such certificates, resolutions or other ac- tion and incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connec- tion with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party on the the
First Incremental Facility Closing Date. (f) The Administrative Agent shall have
received such documents and certifications, Organi- zation Documents and, if
applicable, good standing certificates and bring down telegrams or fac- similes)
as the Administrative Agent may reasonably require to evidence that each Loan
Party is duly organized or formed, and that each of them is validly existing, in
good standing (to the ex- tent such concept is applicable in the relevant
jurisdiction). (g) The Administrative Agent shall have received the executed
legal opinions of Kirkland & Ellis LLP, counsel to the Borrowers in form and
substance reasonably satisfactory to the Admin- istrative Agent. (h) All legal
fees payable to Cahill Gordon & Reindel LLP, counsel for the Administrative
Agent, shall have been paid in full in cash to the extent due and invoiced at
least two Business Days prior to the First Incremental Facility Closing Date.
-2-



--------------------------------------------------------------------------------



 
[ccoh2018q2exhibit102003.jpg]
(i) (i) Each Revolving Commitment Increase Lender shall have received all
documentation and other information about the Borrowers and the Guarantors as
has been reasonably requested by such Revolving Commitment Increase Lender at
least 3 Business Days prior to the First Incremental Facility Closing Date that
it reasonably determines is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the USA PATRIOT Act. (ii) Any Borrower that qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation shall have
delivered a Beneficial Ownership Certification in rela- tion to such Borrower to
each Revolving Commitment Increase Lender. Section 3. Representations and
Warranties On and as of the First Incremental Facility Closing Date, after
giving effect to this Incre- mental Amendment, each Borrower hereby represents
and warrants to the Administrative Agent and the Revolving Commitment Increase
Lenders as follows: (a) The execution, delivery and performance by each Loan
Party of this Incremental Amendment (a) has been duly authorized by all
necessary corporate or other organizational action, and (b) does not (i)
contravene the terms of any of such Person’s Organization Documents, (ii) result
in any breach or contravention of, or the creation of any Lien upon any of the
property or assets of such Person or any of the Restricted Subsidiaries (other
than as permitted by Section 7.06 of the Credit Agreement), under (x) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (y) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (iii) violate any
applicable material Law; except with respect to any breach or contravention or
violation (but not creation of Liens) referred to in clauses (ii) and (iii), to
the extent that such violation, breach, or contravention would not reasonably be
expected to have a Material Adverse Effect; (b) No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by any Loan Party of this
Incremental Amendment, except for (i) filings necessary to perfect the Liens on
the Collateral granted by the Loan Parties in favor of the Secured Parties, (ii)
the approvals, consents, exemptions, authorizations, actions, notices and
filings that have been duly obtained, taken, given or made and are in full force
and effect, and (iii) those approvals, consents, exemptions, authorizations or
other actions, notices or filings, the failure of which to obtain or make would
not reasonably be expected to have a Material Adverse Effect; (c) this
Incremental Amendment has been duly executed and delivered by each Loan Party
that is a party thereto. This Incremental Amendment constitutes, a legal, valid
and binding obligation of such Loan Party, enforceable against such Loan Party
that is a party thereto in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity; (d) On the First Incremental Facility Closing Date after giving effect
to the effectiveness of this Incremental Amendment and the transactions
contemplated hereby, the Parent Borrower and its Restricted Subsidiaries, on a
consolidated basis, are Solvent; and -3-



--------------------------------------------------------------------------------



 
[ccoh2018q2exhibit102004.jpg]
(e) after giving effect to such Revolving Commitment Increases, the conditions
of Sections 4.02(a) and (b) of the Credit Agreement are satisfied (it being
understood that all references to “the date of such Credit Extension” or similar
language in such Section 4.02 shall be deemed to refer to the Revolving
Commitment Increases made on the First Incremental Facility Closing Date).
Section 4. Reallocation Pursuant to Section 2.14, on the First Incremental
Facility Closing Date, all participations in L/C Obligations and Swing Line
Loans shall be reallocated pro rata among the Revolving Credit Lend- ers after
giving effect to the Revolving Commitment Increases contemplated hereby. Section
5. Reference to and Effect on the Loan Documents (a) As of the First Incremental
Facility Closing Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and each
reference in the other Loan Documents to the Credit Agreement (including,
without limitation, by means of words like “thereunder,” “thereof” and words of
like import), shall mean and be a reference to the Credit Agreement as amended
hereby, and this Incremental Amendment and the Credit Agreement shall be read
together and construed as a single instrument. Each of the table of contents and
lists of Exhibits and Schedules of the Credit Agreement shall be amended to
reflect the changes made in this Incremental Amendment as of the First
Incremental Facility Closing Date. (b) Except as expressly amended hereby or
specifically waived above, this Incremental Amendment shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Loan Document and
all of the terms and provisions of the Credit Agreement and all other Loan
Documents are and shall remain in full force and effect and are hereby ratified
and confirmed. (c) The execution, delivery and effectiveness of this Incremental
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders, the Borrowers or the Administrative
Agent under any of the Loan Documents, nor constitute a waiver or amendment of
any other provision of any of the Loan Documents or for any purpose except as
expressly set forth herein. (d) This Incremental Amendment shall constitute a
Loan Document under the terms of the Credit Agreement. Section 6.
Acknowledgement and Reaffirmation of Guarantors The Guarantors acknowledge and
consent to all terms and conditions of this Incremental Amendment and agree that
this Incremental Amendment and all documents executed in connection herewith do
not operate to reduce or discharge the Guarantors’ obligations under the Loan
Documents. Each Guarantor hereby ratifies and confirms its obligations under the
Loan Documents, including the Collateral and Guarantee Requirement of the Credit
Agreement and including, without limitation, its guarantee of the Obligations
under the Guarantee and its prior grant of the security interest in and Liens on
the Collateral to secure the Obligations pursuant to the Collateral Documents
(including any Obligations resulting from the Revolving Commitment Increase),
which security interests and Liens shall continue in full force and effect after
giving effect to this Incremental Amendment and secure the -4-



--------------------------------------------------------------------------------



 
[ccoh2018q2exhibit102005.jpg]
Obligations, including without limitation, any additional Obligations resulting
from or incurred pursuant to the Credit Agreement, as amended by this
Incremental Amendment. Without limiting the generality of the foregoing, the
Collateral Documents and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations including without limitation
under the Credit Agreement as amended by this Amendment and the other Loan
Documents. This Incremental Amendment shall not constitute a novation of the
Credit Agreement or any other Loan Documents. Section 7. Costs and Expenses The
Parent Borrower agrees to pay all reasonable and documented out-of-pocket costs
and expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Incremental Amendment (including,
the reasonable and documented legal fees and expenses of Cahill Gordon & Reindel
LLP, counsel for the Administrative Agent with respect thereto), in each case,
to the extent required to be reimbursed or paid by the Parent Borrower hereunder
or under any other Loan Document. Section 8. Execution in Counterparts This
Incremental Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery by telecopier of an executed counterpart of a
signature page to this Incremental Amendment shall be effective as delivery of
an original executed counterpart of this Incremental Amendment. The
Administrative Agent may also require that any such documents and signatures
delivered by telecopier be confirmed by a manually signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by telecopier. Section 9.
Approval To the extent required by the first proviso to Section 2.14(b) of the
Credit Agreement, the Administrative Agent hereby consents to the provision by
the Revolving Commitment Increase Lenders providing Revolving Commitment
Increases pursuant to this Incremental Amendment. Section 10. Governing Law (i)
THIS INCREMENTAL AMENDMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION ARISING UNDER OR RELATED TO THIS INCREMENTAL AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED THEREIN). (ii) SUBJECT TO THE PROVISO TO THIS SENTENCE, ANY LEGAL
ACTION OR PROCEEDING ARISING UNDER THIS INCREMENTAL AMENDMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING
IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE SITTING IN THE BOROUGH OF MANHATTAN, AND BY EXECUTION AND DELIVERY OF
THIS INCREMENTAL AMENDMENT, EACH PARTY HERETO IRREVOCABLY AND -5-



--------------------------------------------------------------------------------



 
[ccoh2018q2exhibit102006.jpg]
UNCONDITIONALLY SUBMITS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE BOROUGH OF
MANHATTAN, THE CITY OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS INCREMENTAL
AMENDMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT; PROVIDED THAT NOTHING
IN THIS INCREMENTAL AMENDMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE
AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THE ENFORCEMENT OF (I) ANY RIGHTS WITH RESPECT TO THE
COLLATERAL OR (II) A FINAL JUDGMENT IN ANY OTHER JURISDICTION. (iii) TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
INCREMENTAL AMENDMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS INCREMENTAL AMENDMENT IN THE MANNER PROVIDED FOR
NOTICES (OTHER THAN TELEPHONE, FACSIMILE OR ELECTRONIC TRANSMISSION) IN SECTION
10.02 OF THE CREDIT AGREEMENT; PROVIDED THAT NOTHING IN THIS INCREMENTAL
AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. Section 11. Notices All communications
and notices hereunder shall be given as provided in the Credit Agreement.
Section 12. Waiver of Jury Trial TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
PARTY TO THIS THIS INCREMENTAL AMENDMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION ARISING UNDER THIS INCREMENTAL AMENDMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS INCREMENTAL AMENDMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS INCREMENTAL
AMENDMENT -6-



--------------------------------------------------------------------------------



 
[ccoh2018q2exhibit102007.jpg]
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 12 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION. [Signature pages follow.] -7-



--------------------------------------------------------------------------------



 
[ccoh2018q2exhibit102008.jpg]




--------------------------------------------------------------------------------



 
[ccoh2018q2exhibit102009.jpg]




--------------------------------------------------------------------------------



 
[ccoh2018q2exhibit102010.jpg]




--------------------------------------------------------------------------------



 
[ccoh2018q2exhibit102011.jpg]




--------------------------------------------------------------------------------



 
[ccoh2018q2exhibit102012.jpg]




--------------------------------------------------------------------------------



 
[ccoh2018q2exhibit102013.jpg]




--------------------------------------------------------------------------------



 